 1   Gregory M. Fox, State Bar No. 070876
     Joanne Tran, State Bar No. 294402
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:      gfox@bfesf.com
 6               jtran@bfesf.com
 7
     Attorneys for Defendants
 8   CITY OF ROHNERT PARK,
     ROHNERT PARK DEPARTMENT
 9   OF PUBLIC SAFETY, DAVID
     SUTTER, and BRIAN MASTERSON
10

11

12                                        UNITED STATES DISTRICT COURT

13                                     NORTHERN DISTRICT OF CALIFORNIA

14

15   HUEDELL FREEMAN,                                          Case No. 4:18-cv-07661-HSG
16           Plaintiff,
17
     v.
18
     CITY OF ROHNERT PARK, a government
19   agency, ROHNERT PARK DEPARTMENT                           STIPULATED PROTECTIVE ORDER
     OF PUBLIC SAFETY; a government agency,
20   BRANDON “JACY” TATUM, an individual;
21   JOSEPH HUFFAKER, an individual; DAVID
     SUTTER, an individual; BRIAN
22   MASTERSON an individual; and DOES 1-25
     inclusive,
23
             Defendants.
24                                                             Hon. Haywood S. Gilliam, Jr.
25

26
27

28

     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1            Plaintiff HUEDELL FREEMAN (“FREEMAN”), Defendant CITY OF ROHNERT PARK,

 2   (“CITY”), Defendant ROHNERT PARK DEPARTMENT OF PUBLIC SAFETY (“RPDPS”),

 3   Defendant DAVID SUTTER (“SUTTER”), Defendant BRIAN MASTERSON (“MASTERSON”),

 4   Defendant      BRANDON          “JACY”       TATUM        (“TATUM”),         Defendant      JOSEPH      HUFFAKER

 5   (“HUFFAKER”), hereby stipulate to the following proposed protective order, which is based, with no

 6   deviations, on the Northern District’s model protective order for standard litigation.

 7   1.       PURPOSES AND LIMITATIONS

 8            Disclosure and discovery activity in this action are likely to involve production of confidential,

 9   proprietary, or private information for which special protection from public disclosure and from use for

10   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

11   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

12   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

13   discovery and that the protection it affords from public disclosure and use extends only to the limited

14   information or items that are entitled to confidential treatment under the applicable legal principles. The

15   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does

16   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

17   procedures that must be followed and the standards that will be applied when a party seeks permission

18   from the court to file material under seal.

19   2.       DEFINITIONS

20            2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or
21   items under this Order.
22            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

23   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
24   26(c).
25            2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
26   their support staff).
27            2.4     Designating Party: a Party or Non-Party that designates information or items that it
28   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                                                 1
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1            2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or

 2   manner in which it is generated, stored, or maintained (including, among other things, testimony,

 3   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

 4   in this matter.

 5            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the

 6   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

 7   in this action.

 8            2.7      House Counsel: attorneys who are employees of a party to this action. House Counsel

 9   does not include Outside Counsel of Record or any other outside counsel.

10            2.8      Non-Party: any natural person, partnership, corporation, association, or other legal entity

11   not named as a Party to this action.
12            2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action but
13   are retained to represent or advise a party to this action and have appeared in this action on behalf of that
14   party or are affiliated with a law firm which has appeared on behalf of that party.
15            2.10     Party: any party to this action, including all of its officers, directors, employees,

16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

17            2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

18   this action.
19            2.12     Professional Vendors: persons or entities that provide litigation support services (e.g.,
20   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
21   retrieving data in any form or medium) and their employees and subcontractors.
22            2.13     Protected Material: any Disclosure or Discovery Material that is designated as

23   “CONFIDENTIAL.”
24            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
25   Party.
26   3.       SCOPE
27            The protections conferred by this Stipulation and Order cover not only Protected Material (as
28   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
                                                                 2
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

 2   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

 3   conferred by this Stipulation and Order do not cover the following information: (a) any information that

 4   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

 5   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this

 6   Order, including becoming part of the public record through trial or otherwise; and (b) any information

 7   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

 8   disclosure from a source who obtained the information lawfully and under no obligation of

 9   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a

10   separate agreement or order.

11   4.       DURATION

12            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
13   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise
14   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this
15   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

16   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any
17   motions or applications for extension of time pursuant to applicable law.
18   5.       DESIGNATING PROTECTED MATERIAL
19            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
20   Party that designates information or items for protection under this Order must take care to limit any such
21   designation to specific material that qualifies under the appropriate standards. The Designating Party
22   must designate for protection only those parts of material, documents, items, or oral or written

23   communications that qualify – so that other portions of the material, documents, items, or
24   communications for which protection is not warranted are not swept unjustifiably within the ambit of this
25   Order.
26            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
27   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
28   retard the case development process or to impose unnecessary expenses and burdens on other parties)
                                                                 3
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   expose the Designating Party to sanctions.

 2           If it comes to a Designating Party’s attention that information or items that it designated for

 3   protection do not qualify for protection, that Designating Party must promptly notify all other Parties that

 4   it is withdrawing the mistaken designation.

 5           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

 6   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

 7   Material that qualifies for protection under this Order must be clearly so designated before the material is

 8   disclosed or produced.

 9           Designation in conformity with this Order requires:

10           (a)      for information in documentary form (e.g., paper or electronic documents, but excluding

11   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

12   “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions of the

13   material on a page qualifies for protection, the Producing Party also must clearly identify the protected

14   portion(s) (e.g., by making appropriate markings in the margins).

15   A Party or Non-Party that makes original documents or materials available for inspection need not

16   designate them for protection until after the inspecting Party has indicated which material it would like

17   copied and produced. During the inspection and before the designation, all of the material made available

18   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the

19   documents it wants copied and produced, the Producing Party must determine which documents, or

20   portions thereof, qualify for protection under this Order. Then, before producing the specified documents,

21   the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains Protected

22   Material. If only a portion or portions of the material on a page qualifies for protection, the Producing

23   Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

24   margins).

25           (b)      for testimony given in deposition or in other pretrial or trial proceedings, that the

26   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,
27   all protected testimony.

28           (c)      for information produced in some form other than documentary and for any other tangible
                                                                 4
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   items, that the Producing Party affix in a prominent place on the exterior of the container or containers in

 2   which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions of

 3   the information or item warrant protection, the Producing Party, to the extent practicable, shall identify

 4   the protected portion(s).

 5           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

 6   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

 7   protection under this Order for such material. Upon timely correction of a designation, the Receiving

 8   Party must make reasonable efforts to assure that the material is treated in accordance with the provisions

 9   of this Order.

10   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

11           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
12   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
13   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a
14   significant disruption or delay of the litigation, a Party does not waive its right to challenge a
15   confidentiality designation by electing not to mount a challenge promptly after the original designation is

16   disclosed.
17           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
18   providing written notice of each designation it is challenging and describing the basis for each challenge.
19   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the
20   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective
21   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by
22   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

23   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its
24   belief that the confidentiality designation was not proper and must give the Designating Party an
25   opportunity to review the designated material, to reconsider the circumstances, and, if no change in
26   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed
27   to the next stage of the challenge process only if it has engaged in this meet and confer process first or
28   establishes that the Designating Party is unwilling to participate in the meet and confer process in a
                                                                 5
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   timely manner.

 2           6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

 3   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and

 4   in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge

 5   or within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

 6   whichever is earlier. Each such motion must be accompanied by a competent declaration affirming that

 7   the movant has complied with the meet and confer requirements imposed in the preceding paragraph.

 8   Failure by the Designating Party to make such a motion including the required declaration within 21 days

 9   (or 14 days, if applicable) shall automatically waive the confidentiality designation for each challenged

10   designation. In addition, the Challenging Party may file a motion challenging a confidentiality

11   designation at any time if there is good cause for doing so, including a challenge to the designation of a

12   deposition transcript or any portions thereof. Any motion brought pursuant to this provision must be

13   accompanied by a competent declaration affirming that the movant has complied with the meet and

14   confer requirements imposed by the preceding paragraph. The burden of persuasion in any such

15   challenge proceeding shall be on the Designating Party. Frivolous challenges, and those made for an

16   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

17   expose the Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality

18   designation by failing to file a motion to retain confidentiality as described above, all parties shall

19   continue to afford the material in question the level of protection to which it is entitled under the

20   Producing Party’s designation until the court rules on the challenge.

21   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

22           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

23   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
24   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
25   categories of persons and under the conditions described in this Order. When the litigation has been
26   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28           Protected Material must be stored and maintained by a Receiving Party at a location and in a
                                                                 6
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   secure manner that ensures that access is limited to the persons authorized under this Order.

 2           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

 3   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

 4   or item designated “CONFIDENTIAL” only to:

 5           (a)      the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

 6   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 7   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

 8   hereto as Exhibit A;

 9           (b)      the officers, directors, and employees (including House Counsel) of the Receiving Party to

10   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

11   and Agreement to Be Bound” (Exhibit A);

12           (c)      Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

13   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

14   (Exhibit A);

15           (d)      the court and its personnel;

16           (e)      court reporters and their staff, professional jury or trial consultants, mock jurors, and

17   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed

18   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

19           (f)      during their depositions, witnesses in the action to whom disclosure is reasonably

20   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

21   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

22   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

23   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

24           (g)      the author or recipient of a document containing the information or a custodian or other

25   person who otherwise possessed or knew the information.

26   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
27

28           If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                                 7
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

 2            (a)     promptly notify in writing the Designating Party. Such notification shall include a copy of

 3   the subpoena or court order;

 4            (b)     promptly notify in writing the party who caused the subpoena or order to issue in the other

 5   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

 6   Order. Such notification shall include a copy of this Stipulated Protective Order; and

 7            (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

 8   Designating Party whose Protected Material may be affected.

 9            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

10   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

11   determination by the court from which the subpoena or order issued, unless the Party has obtained the

12   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

13   protection in that court of its confidential material – and nothing in these provisions should be construed

14   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another

15   court.

16   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
              LITIGATION
17

18            (a)     The terms of this Order are applicable to information produced by a Non-Party in this

19   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection

20   with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

21   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

22            (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

23   Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-

24   Party not to produce the Non-Party’s confidential information, then the Party shall:

25                    (1)     promptly notify in writing the Requesting Party and the Non-Party that some or all

26            of the information requested is subject to a confidentiality agreement with a Non-Party;

27                    (2)     promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

28            litigation, the relevant discovery request(s), and a reasonably specific description of the information

                                                                 8
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1           requested; and

 2                    (3)     make the information requested available for inspection by the Non-Party.

 3           (c)      If the Non-Party fails to object or seek a protective order from this court within 14 days of

 4   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

 5   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

 6   order, the Receiving Party shall not produce any information in its possession or control that is subject to

 7   the confidentiality agreement with the Non-Party before a determination by the court. Absent a court

 8   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court

 9   of its Protected Material.

10   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
12   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving
13   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)
14   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
15   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such

16   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
17   as Exhibit A.
18   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
             MATERIAL
19

20           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

21   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

22   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

23   whatever procedure may be established in an e-discovery order that provides for production without prior

24   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

25   agreement on the effect of disclosure of a communication or information covered by the attorney-client

26   privilege or work product protection, the parties may incorporate their agreement in the stipulated

27   protective order submitted to the court.

28   ///
                                                                 9
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   12.     MISCELLANEOUS

 2           12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

 3   modification by the court in the future.

 4           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 5   Party waives any right it otherwise would have to object to disclosing or producing any information or

 6   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

 7   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

 8           12.3     Filing Protected Material. Without written permission from the Designating Party or a

 9   court order secured after appropriate notice to all interested persons, a Party may not file in the public

10   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

11   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

12   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

13   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue

14   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

15   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is

16   denied by the court, then the Receiving Party may file the information in the public record pursuant to

17   Civil Local Rule 79-5(e) unless otherwise instructed by the court.

18   13.     FINAL DISPOSITION

19           Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving
20   Party must return all Protected Material to the Producing Party or destroy such material. As used in this
21   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any
22   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

23   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party
24   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms
26   that the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other
27   format reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel
28   are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                10
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

 2   product, and consultant and expert work product, even if such materials contain Protected Material. Any

 3   such archival copies that contain or constitute Protected Material remain subject to this Protective Order

 4   as set forth in Section 4 (DURATION).

 5

 6           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7

 8                                                          Respectfully submitted,

 9   Dated: October 9, 2019                                 ANDRIAN & GALLENSON

10
                                                            By:             /s/ Jane Gaskell
11
                                                                     Stephen M. Gallenson
12                                                                   Jane Gaskell
                                                                     Attorneys for Plaintiff
13                                                                   HUEDELL FREEMAN
14

15   Dated: October 9, 2019                                 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

16
                                                            By:             /s/ Gregory M. Fox
17                                                                   Gregory M. Fox
18                                                                   Joanne Tran
                                                                     Attorneys for Defendants
19                                                                   CITY OF ROHNERT PARK, ROHNERT
                                                                     PARK DEPARTMENT OF PUBLIC SAFETY,
20                                                                   DAVID SUTTER, and BRIAN MASTERSON
21

22   Dated: October 9, 2019                                 ALLEN, GLAESSNER, HAZELWOOD & WERTH

23
                                                            By:              /s/ Patrick D. Moriarty
24                                                                   Dale L. Allen, Jr.
25                                                                   Kevin Patrick Allen
                                                                     Patrick D. Moriarty
26                                                                   Attorneys for Defendant
                                                                     JOSEPH HUFFAKER
27

28
                                                                11
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1   Dated: October 9, 2019                                 ANGELO, KILDAY & KILDUFF

 2
                                                            By:             /s/ Derick E. Konz
 3
                                                                     Bruce A. Kilday
 4                                                                   Derick E. Konz
                                                                     Attorneys for Defendant
 5                                                                   BRANDON “JACY” TATUM
 6

 7

 8

 9                                            ATTORNEY ATTESTATION

10           I, Gregory M. Fox, am the ECF user whose identification and password are being used to file the

11   foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the filing of

12   these documents has been obtained from each of its Signatories.

13   Dated: October 9, 2019                                          By:      /s/ Gregory M. Fox
                                                                              Gregory M. Fox
14

15

16

17

18

19

20                                                          ORDER

21           PURSUANT TO STIPULATION, IT IS SO ORDERED.

22

23

24   DATED:             10/9/2019
                                                                       HAYWOOD S. GILLIAM, JR.
25                                                                   UNITED STATES DISTRICT JUDGE
26

27

28
                                                                12
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
 1                                                            EXHIBIT A

 2                               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, _____________________________ [print or type full name], of ________________________

 4   ____________________________ [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issued by the United

 6   States District Court for the Northern District of California on ___________________ [date] in the case

 7   of ____________________________________________ [insert formal name of the case and the number

 8   and initials assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me

10   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

11   manner any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the Northern

14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

15   such enforcement proceedings occur after termination of this action.

16           I    hereby     appoint     __________________________              [print    or    type    full   name]   of

17   _______________________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20           Date: ______________________________________

21           City and State where sworn and signed: _________________________________

22

23           Printed name: _______________________________

24

25           Signature: __________________________________

26
27

28
                                                                13
     STIPULATED PROTECTIVE ORDER
     Freeman. v. City of Rohnert Park. U.S.D.C. Northern District of California Case No. 4:18-cv-07661-HSG
